77 F.3d 487
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.James O. VAUGHNS, Appellant,v.EQUAL EMPLOYMENT OPPORTUNITY COMMISSION;  Evan J. Kemp, Jr.,Chairman, Appellees.
No. 95-2444.
United States Court of Appeals, Eighth Circuit.
Submitted Feb. 5, 1996.Filed Feb. 15, 1996.

Appeal from the United States District Court for the Eastern District of Arkansas.
Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
James Vaughns appeals from the district court's1 dismissal of his employment discrimination and retaliation claims stemming from his job termination.   Having carefully reviewed the record and the parties' briefs, we conclude the district court's determination that it lacked subject matter jurisdiction over Vaughns's claims was correct.   Accordingly, we affirm.   See 8th Cir.  R. 47B.



1
 The Honorable Susan Webber Wright, United States District Judge for the Eastern District of Arkansas